     Case 2:18-cv-01184-JCM-EJY Document 108 Filed 08/19/20 Page 1 of 4




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4   RAMON MURIC-DORADO,                                      Case No. 2:18-cv-01184-JCM-EJY
 5                  Plaintiff,
                                                                           ORDER
 6          v.
 7   LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT, et al.,
 8
                    Defendants.
 9

10          Before the Court is Plaintiff’s Motion for Leave to File a Supplemental Complaint Pursuant
11   to Rule 15(d) Fed. R. Civ. P. (ECF No. 77). The Court has considered Plaintiff’s Motion, Defendants
12   Opposition (ECF No. 92), and Plaintiff’s Reply (ECF No. 95).
13   I.     Background
14          On June 28, 2018, Plaintiff filed a 385 page complaint that was dismissed without prejudice
15   and with leave to amend. ECF Nos. 1-1 and 7. On July 9, 2018, Plaintiff filed an Amended
16   Complaint, which again was dismissed with leave to amend. ECF Nos. 8 and 12. Plaintiff filed a
17   Second Amended Complaint on March 18, 2019 (ECF No. 15) that was screened on October 1, 2019
18   by District Judge James C. Mahan. ECF No. 22. That order states the following:
19          •    counts 1 through 11, which lie in habeas, are dismissed without prejudice but without
                 leave to amend in this § 1983 action;
20
            •    the portion of count 12, alleging Fourteenth Amendment due process-disciplinary
21               segregation violations, will proceed against LVMPD/CCDC Doe classification
                 committee members when plaintiff learns their identities. All other claims in count 12
22               are dismissed without prejudice;
23          •    the portion of count 13, alleging due process violations with the grievance process, is
                 dismissed with prejudice as amendment would be futile. The portion of count 13, alleging
24               retaliation, will proceed against defendants Kelsey, Esparza, Kim, and Portello. The
                 portion of count 13, alleging denial of the grievance procedure, will proceed against
25               defendants Kelsey, Mariscal, Esparza, Neumuller, and Maekaelee. The portion of count
                 13, alleging excessive force and state law claim for assault and battery, will proceed
26               against defendants Kelsey, Portello, and Kim. The portion of count 13, alleging
                 conditions of confinement, will proceed against defendants Esparza and Mariscal (for
27               exercise) and Doe officers who denied plaintiff proper footwear (when he learns their
                 identities);
28
                                                     1
     Case 2:18-cv-01184-JCM-EJY Document 108 Filed 08/19/20 Page 2 of 4




 1          •   counts 14 and 15 are dismissed without prejudice;
 2          •   count 16, alleging retaliation, will proceed against defendant Esparza;
 3          •   count 17, alleging retaliation, will proceed against defendant Mariscal;
 4          •   the portion of count 18, alleging retaliation, will proceed against defendants Reynald,
                Newman, Patton, Green, and Doe officers when plaintiff learns their identities. The
 5              portion of count 18, alleging Fourth Amendment strip search violations, will proceed
                against Doe officers when plaintiff learns their identities. The portion of count 18,
 6              alleging federal and state due process property deprivation violations, will proceed
                against defendants Reynald, Newman, Patton, Green, and Doe officers when plaintiff
 7              learns their identities. All other claims in count 18 are dismissed without prejudice;
 8          •   the portion of count 19, alleging retaliation, will proceed against defendants Shrewberry,
                Razzo, Whexl, and Doe cell search officers when plaintiff learns their identities. It is
 9              further ordered that the portion of count 19, alleging federal and state due process
                property deprivation violations, will proceed against defendants Shrewberry, Razzo,
10              Whexl, and Doe cell search and property officers when plaintiff learns their identities.
                All other claims in count 19 are dismissed without prejudice
11
            •   counts 20 and 21 are dismissed in their entirety without prejudice;
12
            •   the portion of count 22, alleging retaliation, will proceed against Doe officers when
13              plaintiff learns their identities. All other claims in count 22 are dismissed without
                prejudice;
14
            •   the portion of count 23, alleging retaliation on and after December 23, 2017, will proceed
15              against defendant Maekaelee. All other claims in count 23 are dismissed without
                prejudice;
16
            •   the portion of count 24, alleging retaliation on and after December 23, 2017, will proceed
17              against Neumuller. All other claims in count 24 are dismissed without prejudice;
18          •   count 25 is dismissed in its entirety without prejudice;
19          •   the portion of count 26, alleging inadequate medical care, will proceed against defendants
                Karla (physician) and Naphcare. All other claims in count 26, are dismissed without
20              prejudice;
21          •   defendant CCDC is dismissed from the entirety of the SAC with prejudice as amendment
                would be futile; and,
22
            •   defendants LVMPD; Joseph Lombardo; County of Clark; Jacob J. Villani; K.S.; Forbes;
23              Schmidt; Yancy Taylor; Ogas; Ybarra; Leavitt; Wilson; Reyes; Thomas; Varner;
                Darrington; Trobiani; Tanya Lee; Seciliano; Jessica (nurse); Luiek; Perkins; Charlind; D.
24              Tayler; W. Ferguson; H. Thomas; Flippo; T. Glover; Donohue; D. Francis; Holm;
                Rexroad; Talavera; Michael Hnatuick; Lora Cody; and Shon R. Comiskey are dismissed
25              from the entire SAC without prejudice because there are no colorable claims against
                them.
26

27   On October 25, 2019, Plaintiff sought to supplement his Second Amended Complaint (ECF No. 24),

28   which the Court granted on November 15, 2019 (ECF No. 31).
                                                      2
     Case 2:18-cv-01184-JCM-EJY Document 108 Filed 08/19/20 Page 3 of 4




 1   II.    DISCUSSION

 2          Rule 15(d) of the Federal Rules of Civil Procedure permits Plaintiff to “serve a supplemental

 3   pleading setting out any transaction, occurrence, or event that happened after the date of the pleading

 4   to be supplemented” on motion and reasonable notice. The goal of FRCP 15(d) is to promote judicial

 5   efficiency. Keith v. Volpe, 858 F.2d 467, 473 (9th Cir. 1988). While courts “favor” supplemental

 6   pleading, id. at 473, Plaintiff cannot use Rule 15(d) to introduce a “separate, distinct and new cause

 7   of action.” Berssenbrugge v. Luce Mfg. Co, 30 F. Supp. 101, 102 (D. Mo.1939); see also § 1509

 8   Supplemental Pleadings—Time of Filing; Responsive Pleading, 6A Fed. Prac. & Proc. Civ. § 1509

 9   (3d ed.) (noting that a court may deny leave to supplement “when the matters alleged in the

10   supplemental pleading could be the subject of a separate action.”)

11          The factors the Court evaluated to determine whether to grant a motion to supplement are

12   the same as those considered when the Court is presented with a motion to amend a complaint. Lyon

13   v. U.S. Immigration & Customs Enf’t, 308 F.R.D. 203, 214 (N.D. Cal. 2015). Thus, the five factors

14   most commonly used in evaluating a motion to supplement are: “(1) undue delay, (2) bad faith or

15   dilatory motive on the part of the movant, (3) repeated failure of previous amendments, (4) undue

16   prejudice to the opposing party, and (5) futility of the amendment.” Id. Among the factors, prejudice

17   to the opposing party carries the greatest weight. Id.

18          Here, Plaintiff’s second attempt to supplement his Second Amended Complaint includes

19   distinct claims against High Desert State Prison (“HDSP”) where he is housed. These allegations

20   do not arise out of the transactions and occurrences that underly his Second Amended Complaint.

21   See ECF No. 77 at 4-9. When a plaintiff alleges causes of action against defendants different from

22   those in the underlying complaint—as Plaintiff is attempting to do here—denial of the motion to

23   supplement is appropriate. Gates v. LeGrand, Case No. 3:16-cv-00321-MMD-CBC, 2019 WL

24   1168527, at *9 (D. Nev. Mar. 12, 2019) (holding that it “would be inappropriate to grant Plaintiff

25   leave to file his proposed supplemental pleading” because it alleged “different causes of action

26   against different defendants than those in this case”); Saintal v. Foster, Case No. 2:11-cv-00445-

27   MMD-PAL, 2012 WL 5180738, at *8 (D. Nev. Oct. 17, 2012), order clarified, Case No. 2:11-cv-

28   00445-MMD-PAL, 2012 WL 5828324 (D. Nev. Nov. 15, 2012) (denying a motion to supplement a
                                                      3
     Case 2:18-cv-01184-JCM-EJY Document 108 Filed 08/19/20 Page 4 of 4




 1   complaint because the plaintiff’s “protection claim is better lodged as a separate lawsuit, for it

 2   requires separate facts, separate legal justification, and a potentially different set of evidence”).

 3          Moreover, to allow Plaintiff a second time to supplement, at this stage of proceedings, to add

 4   new causes of action, disconnected from those in his operative Second Amended Complaint, would

 5   substantially delay proceeding requiring yet more attempts at service against new defendants that

 6   would result in reopening of discovery. This, in and of itself, is prejudicial. Whitsitt v. County of

 7   San Mateo, Case No. C 10-04996 LB, 2012 WL 174859, at *2 (N.D. Cal. Jan. 20, 2012) citing, inter

 8   alia, Solomon v. North American Life and Cas. Ins. Co., 151 F.3d 1132, 1139 (9th Cir. 1998); Chavez

 9   v. Rios, Case No. CV 01-425-TUC-FRZ (JR), 2014 WL 345691, at *5 (D. Ariz. Jan. 30, 2014)

10   (citation omitted); Photography v. Pearson Education, Inc., Case No. 12-cv-01927-WHO, 2013 WL

11   4426493, at *3 (N.D. Cal. Aug. 15, 2013) (citations omitted). Defendants have an interest, as does

12   the Court, in “just, speedy, and inexpensive determination of every action and proceeding.” Fed. R.

13   Civ. P. 1.

14   III.   ORDER

15          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File a

16   Supplemental Complaint Pursuant to Rule 15(d) is DENIED.

17

18          Dated this 19th day of August, 2020

19

20

21                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                        4
